Title: James Maury to Thomas Jefferson, 25 March 1809
From: Maury, James
To: Jefferson, Thomas


          
            Dear Sir,  Liverpool 25th March 1809
            I beg leave to congratulate you on your return to Monticello & hope you there enjoy that comfort in retirement which you had contemplated.
            I think the laws of the United States exempt from the expence of postage those who have served the high office you so lately filled: I therefore sent you a few days ago a packet of Newspapers: since the date of which the Duke of York has resigned.
             Annexed are the prices of our produce. Cotton greatly fallen, in consequence of a considerable decrease in consumpt;—aided by the arrival of more than thirty cargoes within the district of this Consulate since the commencement of last month: and this too in American vessells direct from ports of the United States. I however hope & trust that, when the late additional Embargo restrictions shall have taken place, such violations of the law will cease.
            The orders of council of this countrey & blockading decrees of France statu quo &, for the present, I see no prospect of change.
            The death of that good man whom you so invariably & so affectionately mentioned in the letters you have, from time to time, honored me with, has indeed afflicted me greatly. It could not be otherwise for such a brother; but he had lived long & when I consider how, well may I say “let my last end be like his.” I present you my best wishes and am
            dear Sir, Your’s truly James Maury
            
            
          
          
            
              
                  Sea Island Cotton
                2/.
                a
                4/.
                }
                 ⅌ ℔
              
              
                Upland 
                1/9
                
                2/.
              
              
                leaf Tobo
                1/3
                
                2/2
              
              
                stemed do
                2/
                
                2/4
              
              
                Rice
                55/
                
                60/
                }
                Cwt
              
              
                Turpintine
                78/
                
                85/.
              
              
                Tar
                52/
                
                56/.
                
                Barrel
              
              
                Wheat
                14/
                
                14/6
                
                 70℔
              
            
          
        